Bell, J.
It is unnecessary to consider this case at length, because the principles and questions involved in it are all settled by the opinion of this court in the case of G. W. Sawyer and others V. Alexander Boyle, (21 Tex., p. 28.) It was held in that case, that the decree of the Probate Court of Arkansas, in which court the estate of Britton Ward was administered, was open to expíanation, and was not conclusive of the fact that Leanna Trammel Was living at the time Ward’s estate was distributed. This question was left fairly to the jury, by the judge who presided at the trial of this case in the court below; and the jury found by their verdict, in accordance with the evidence, we think, that Leanna *449Trammel died before her father, Britton Ward; and that by the laws of Arkansas, that portion of the estate of Britton Ward which would have been inherited by Leanna Trammel, if she had survived her father, vested, upon the decease of Britton Ward, in the children of Leanna Trammel. Three of the plaintiffs in this case, to wit, Sarah A. Sawyer, Emmeline Trammel and Henry Trammel are the children of Leanna Trammel, who was the daughter of Britton Ward; and the other plaintiffs in this case, James J. Sawyer and S. E. Sawyer, are the minor children of Elizabeth Sawyer, deceased, who was the daughter of Leanna Trammel. The interest of their mother, Leanna Trammel, in the estate of her father, Britton Ward, upon the death of the latter, vested in Sarah, Emmeline, Henry, and the deceased Elizabeth.
The question of limitation, or whether the plaintiffs were barred of their action because Nathaniel Trammel, the husband of the deceased Leanna Trammel, had acquired a title to the property in controversy by an adverse possession, claiming it as his own, and had thus transmitted to his vendee, James M. Eans, a perfect title, was fully and fairly submitted to the jury, under careful and proper instructions, and upon the evidence we cannot disturb their verdict. We perceive no error in the ruling of the court below upon the admissibility of evidence.
The judgment of the court below is affirmed.
Judgment affirmed.